ON REHEARING.
The defendant by his counsel has moved for a rehearing on the ground that in our opinion we overlooked the point made in his brief and argument at the hearing that the circuit court failed to instruct the jury upon the punishment prescribed by section 7759, Revised Statutes 1899.
We did not fail to consider this point made by counsel, but inasmuch as examination of the record disclosed that the defendant saved no exceptions to the failure of the circuit court to instruct upon all the law of the case, his appeal presented no such question, and hence it was deemed unnecessary *272to embody the point in onr opinion. "We say this much now to advise counsel why we do not enter upon a discussion of the point he made. [State v. Cantlin, 118 Mo. 111, and numerous subsequent cases.]
We can not convict the trial courts of alleged errors which they have had no opportunity to correct. As this is the only ground for a rehearing, the motion is overruled.
All concur.